 1   DAVID D. MESA State Bar No. 257488
     STEPTOE & JOHNSON LLP
 2   One Market Street
     Spear Tower, Suite 3900
 3   San Francisco, CA 94105
     Telephone: 415.365.6700
 4   Facsimile: 415.365.6699
     Email: dmesa@steptoe.com
 5
     Attorneys for Defendant
 6   ULTA BEAUTY INC. a/k/a ULTA SALON,
     COSMETICS & FRAGRANCE INC.
 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   VALERIE BROOKS, individually and on              CASE NO. 2:19-cv-01791 WBS KJN
     behalf of all others similarly situated,
12                                                    ORDER GRANTING STIPULATION TO
                    Plaintiff,                        EXTEND TIME TO RESPOND TO
13                                                    INITIAL COMPLAINT BY NO MORE
           v.                                         THAN 28 DAYS (L.R. 144)
14
     ULTA BEAUTY INC., a/k/a ULTA
15   SALON, COSMETICS & FRAGRANCE,
     INC., a Delaware corporation; and DOES 1
16   to 10, inclusive,

17                  Defendants.

18

19          THIS MATTER is before the Court on consideration of the stipulation between the
20   parties to extend Defendants’ time to respond to answer, move, or otherwise respond to
21
     Plaintiff’s initial complaint to and including December 13, 2019. The complaint was served on
22
     September 17, 2019 with an initial response date of October 18, 2019. Parties stipulated to
23
     extend the response date to November 15, 2019. This is the second request to extend the time to
24

25   respond. The parties request that the Court extend Defendants’ time to respond to Plaintiff’s

26   initial complaint to and including December 13, 2019.
27

28
                                                -1-                         Case No.: 2:19-cv-01791
29       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                        COMPLAINT
30
 1         IT IS SO ORDERED.
 2   Dated: November 14, 2019
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                        -2-                     Case No.: 2:19-cv-01791
29       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                        COMPLAINT
30
